DETAILED ACTION
This office action is in response to amendments filed on 09/27/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/108692, filed on 10/31/17.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Jiang, Ph.D., Reg. No. 74,191 on 10/12/2021.
The application has been amended as follows: 

(Currently Amended)  A gimbal, comprising: 
a fixing mechanism, 

an ESC mounted on the gimbal by the fixing mechanism, and 
a motor, the ESC being connected to the motor, the motor comprising: two or more Hall sensors and two or more pairs of magnetic poles, a phase difference between the two or more Hall sensors being a preset angle, and arrangements between each pair of the magnetic [[pols]] poles and the two or more Hall sensors being different, 
wherein the two or more Hall sensors are configured to:
	measure a magnetic leakage of the two or more pairs of magnetic poles to obtain magnetic field strengths of the two or more Hall sensors, respectively; and
	send the magnetic field strengths of the two or more Hall sensors to the ESC, the ESC determining a mechanical position of the motor based on the magnetic field strengths of the two or more Hall sensors; and
	the ESC comprises: a processor and a memory for storing program codes, when executed, the program codes causing the processor to:
	obtain magnetic field strengths of two or more Hall sensors respectively, the magnetic field strengths being obtained by measuring a magnetic leakage of two or more pairs of magnetic poles by the two or more Hall sensors; and 
	determine a mechanical position of the motor based on the magnetic field strengths of the two or more Hall sensors, including:
determining the mechanical position of the motor based on the magnetic field strengths of the two or more Hall sensors and a preset mapping relationship, the preset mapping relationship comprising values for a plurality of magnetic field strengths and mechanical positions corresponding to the value of each magnetic field strength, the value for each magnetic field strength comprising value of multiple dimensions, and a number of the dimensions being equal to a number of the two or more Hall sensors. 

(Canceled)

(Currently Amended)  The gimbal according to claim [[19]] 18, wherein:
in response to the number of the Hall sensors being two, the preset mapping relationship comprises: a two-dimensional preset waveform diagram, a horizontal coordinate and a vertical coordinate of each point in the two-dimensional preset waveform diagram respectively representing a value of a magnetic field strength, each point in the two-dimensional preset waveform diagram corresponding to a mechanical position, the two-dimensional preset waveform diagram comprising at least two loops of curves, the at least two loops of curves having a coincident point, the number of the at least two loops of the curves being equal to the pair number of the magnetic poles; and
determining a mechanical position of the motor based on the magnetic field strengths of the two or more Hall sensors comprises:
	mapping the magnetic field strengths of the two Hall sensors to the two-dimensional preset waveform diagram to determine a point corresponding to the magnetic field strengths of the two Hall sensors; and


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  determining the mechanical position of the motor based on the magnetic field strengths of the two or more Hall sensors and a preset mapping relationship, the preset mapping relationship comprising values for a plurality of magnetic field strengths and mechanical positions corresponding to the value of each magnetic field strength, the value for each magnetic field strength comprising value of multiple dimensions, and a number of the dimensions being equal to a number of the two or more Hall sensors
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Nishi et al. US 20150153154 A1 teaches a rotation-angle detecting device includes: an angle detecting unit that detects a rotation angle of a rotating body on the basis of sinusoidal wave signals that multiple sensors arranged to have a phase difference output according to the rotation angle of the rotating body; and a resolution setting unit that allows change of a resolution of the rotation angle detected by the angle detecting unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846